                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


  PETER MOORE, Individually and for                )
  Others Similarly Situated,                       )
                                                   )
          Plaintiff,                               )
                                                   )
  v.                                               )     Case No. 3:20-cv-00021
                                                   )     Judge Aleta A. Trauger
  SHANAHAN ENGINEERING, INC.,                      )
                                                   )
          Defendant.                               )


                                                 ORDER

         For the reasons set forth in the accompanying Memorandum, defendant Shanahan

Engineering, Inc.’s Motion to Dismiss named plaintiff Peter Moore’s claims for lack of personal

jurisdiction over the defendant is GRANTED. (Doc. No. 24.) Because the plaintiff has failed to

establish that this case “could have been brought” in either of the two proposed transferee districts,

28 U.S.C. § 1406(a), his request for transfer rather than dismissal is DENIED, and this case is

DISMISSED WITHOUT PREJUDICE for lack of personal jurisdiction over the defendant.

         Because the case is being dismissed in its entirety, the other pending Motion to Dismiss

(Doc. No. 29) is DENIED AS MOOT.

         This is the final Order in this case.

         It is so ORDERED.


                                                 ____________________________________
                                                 ALETA A. TRAUGER
                                                 United States District Judge




       Case 3:20-cv-00021 Document 35 Filed 08/25/20 Page 1 of 1 PageID #: 219
